Exhibit 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT, effective as of March 31, 2010 (this
“Amendment”), is among KEITHLEY INSTRUMENTS, INC., an Ohio corporation (the
“Company”), Subsidiary Borrowers (referred to below and collectively with the
Company, the “Borrowers”), the banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., a national banking association, successor by merger
with Bank One, NA, (Main Office Columbus), as Agent for the Lenders (in such
capacity the “Agent”).
RECITALS
A. The Company, certain Subsidiary Borrowers party thereto, the Lender party
thereto and Agent are parties to a Credit Agreement, dated as of March 30, 2001
(the “Original Credit Agreement”), as amended by a First Amendment to Credit
Agreement dated as of August 1, 2002, as amended by a Second Amendment to Credit
Agreement dated as of March 28, 2003, as amended by a Third Amendment to Credit
Agreement dated as of March 30, 2004, as amended by a Fourth Amendment to Credit
Agreement dated as of March 30, 2005, as amended by a Fifth Amendment to Credit
Agreement dated as of September 27, 2006, a letter agreement dated March 27,
2008, and the Sixth Amendment to Credit Agreement effective as of March 31, 2009
(as now and hereafter amended, the “Credit Agreement”), pursuant to which the
Lender agreed, subject to the terms and conditions thereof, to extend credit to
the Borrowers.
B. The Borrowers desire to amend the Credit Agreement and the Agent and the
Lender are willing to do so strictly in accordance with the terms hereof.
TERMS
In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:
ARTICLE 1.
AMENDMENTS
Upon fulfillment of the conditions set forth in Article 3 hereof, the Credit
Agreement shall be amended as follows:
1.1 The definition of “Facility Termination Date” shall be deleted in its
entirety and the following shall be substituted in lieu thereof:
“Facility Termination Date” means March 31, 2012, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

 

 



--------------------------------------------------------------------------------



 



1.2 Sections 6.1(i) and (ii) are amended to no longer require consolidating
financial statements. All other requirements regarding the delivery of financial
statements set forth in Sections 6.1(i) and (ii) remain in full force and
effect.
ARTICLE 2.
REPRESENTATIONS
Each Borrower represents and warrants to the Agent and the Lender that:
2.1 The execution, delivery and performance of this Amendment is within its
powers, has been duly authorized and is not in contravention with any law, of
the terms of its Articles of Incorporation or By-laws, or any undertaking to
which it is a party or by which it is bound.
2.2 This Amendment is the legal, valid and binding obligation of the Borrower
enforceable against it in accordance with the terms hereof.
2.3 After giving effect to the amendments herein contained, the representations
and warranties contained in Article V of the Credit Agreement are true on and as
of the date hereof with the same force and effect as if made on and as of the
date hereof.
2.4 No Default or Unmatured Default exists or has occurred and is continuing on
the date hereof.
2.5 The terms and conditions of all prior amendments, including side letters to
the Credit Agreement are in full force and effect and adopted by each Borrower.
ARTICLE 3.
CONDITIONS OF EFFECTIVENESS
This Amendment shall not become effective until each of the following has been
satisfied:
3.1 This Amendment shall be signed by each Borrower, the Agent and the Lender.
ARTICLE 4.
MISCELLANEOUS.
4.1 References in the Credit Agreement or in any note, certificate, instrument
or other document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as amended hereby and as further amended from time to time.
4.2 The Company agrees to pay and to save the Agent harmless for the payment of
all costs and expenses arising in connection with this Amendment, including the
reasonable fees of counsel to the Agent in connection with preparing this
Amendment and the related documents.

 

-2-



--------------------------------------------------------------------------------



 



4.3 Each Borrower acknowledges and agrees that the Agent and the Lender have
fully performed all of their obligations under all documents executed in
connection with the Credit Agreement and all actions taken by the Agent and the
Lender are reasonable and appropriate under the circumstances and within their
rights under the Credit Agreement and all other documents executed in connection
therewith and otherwise available. Each Borrower represents and warrants that it
is not aware of any claims or causes of action against the Agent or any Lender,
any participant lender or any of their successors or assigns.
4.4 Except as expressly amended hereby, each Borrower agrees that the Credit
Agreement and all other Loan Documents are ratified and confirmed and shall
remain in full force and effect and that it has no set off, counterclaim or
defense with respect to any of the foregoing. Terms used but not defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.
4.5 This Amendment may be signed upon any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of March 31, 2010.

            KEITHLEY INSTRUMENTS, INC.
      By:   /s/ Mark J. Plush         Its: Sr. Vice President & Chief Financial
Officer             KEITHLEY INSTRUMENTS GmbH
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS SARL
      By:   /s/ Mark J. Plush         Its: Managing Director   

 

-3-



--------------------------------------------------------------------------------



 



            KEITHLEY INSTRUMENTS LTD.
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS SRL
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS BV
      By:   /s/ Mark J. Plush         Its: Director              KEITHLEY
INSTRUMENTS SA
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS KK
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS INTERNATIONAL CORP.
      By:   /s/ Mark J. Plush         Its: Director / Secretary Treasurer   

 

-4-



--------------------------------------------------------------------------------



 



            KEITHLEY INVESTMENTS SDN BHD
      By:   /s/ Mark J. Plush         Its: Director              KEITHLEY
(BEIJING) MEASUREMENT INSTRUMENTS CO., LTD
      By:   /s/ Mark J. Plush         Its: Director              JPMORGAN CHASE
BANK, N.A., successor by merger with Bank One, NA (Main Office Columbus), as
Agent, LC Issuer and Lender
      By:   /s/ Maribeth Echan         Its: Assistant Vice President           
  J.P. MORGAN EUROPE LIMITED
      By:   /s/ Alastair Stevenson         Its: Managing Director           

 

-5-